                                                                 1 Gerald E. Hawxhurst (Bar No. 220327)
                                                                    jerry@hawxhurstllp.com
                                                                 2 David S. Harris (Bar No. 255557)
                                                                    david@hawxhurstllp.com
                                                                 3 Arya Towfighi (Bar No. 172418)
                                                                    arya@hawxhurstllp.com
                                                                 4 HAWXHURST HARRIS LLP
                                                                   11111 Santa Monica Blvd., Suite 620
                                                                 5 Los Angeles, California 90025
                                                                   Telephone: (310) 893-5150
                                                                 6 Facsimile: (310) 893-5195
                                                                 7 Attorneys for Defendant
                                                                   Arizona Beverages USA, LLC
                                                                 8
                                                                 9                    UNITED STATES DISTRICT COURT
                                                                10                   CENTRAL DISTRICT OF CALIFORNIA
                                                                11                            WESTERN DIVISION
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 TREPCO IMPORTS &                       Case No. 5:18-cv-02605-JGB-SP
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                   DISTRIBUTION, LTD.;
                                                                13
                                                                            Plaintiff,                    DISCOVERY MATTER
                                                                14
                                                                        v.
                                                                15                                        [PROPOSED] STIPULATED
                                                                   ARIZONA BEVERAGES USA, LLC,            PROTECTIVE ORDER
                                                                16
                                                                            Defendant.
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                 1          The Court, having considered the parties’ joint motion, and finding it
                                                                 2 supported by good cause, hereby enters the following stipulated protective order:
                                                                 3     1.      A. PURPOSES AND LIMITATIONS
                                                                 4          Discovery in this action is likely to involve production of confidential,
                                                                 5 proprietary, or private information for which special protection from public
                                                                 6 disclosure and from use for any purpose other than prosecuting this litigation may
                                                                 7 be warranted. Accordingly, the parties—Trepco Imports & Distribution, LTD. and
                                                                 8 Arizona Beverages USA LLC—hereby stipulate to and petition the Court to enter
                                                                 9 the following Stipulated Protective Order. The parties acknowledge that this Order
                                                                10 does not confer blanket protections on all disclosures or responses to discovery and
                                                                11 that the protection it affords from public disclosure and use extends only to the
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 limited information or items that are entitled to confidential treatment under the
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 applicable legal principles. The parties further acknowledge, as set forth in Section
                                                                14 12.3, below, that this Stipulated Protective Order does not entitle them to file
                                                                15 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                                                16 that must be followed and the standards that will be applied when a party seeks
                                                                17 permission from the court to file material under seal.
                                                                18             B. GOOD CAUSE STATEMENT
                                                                19          This action is likely to involve trade secrets, customer and pricing lists and
                                                                20 other valuable research, development, commercial, financial, technical and/or
                                                                21 proprietary information for which special protection from public disclosure and
                                                                22 from use for any purpose other than prosecution of this action is warranted. Such
                                                                23 confidential and proprietary materials and information consist of, among other
                                                                24 things, confidential business or financial information, information regarding
                                                                25 confidential business practices, or other confidential research, development, or
                                                                26 commercial information (including information implicating privacy rights of third
                                                                27 parties), information otherwise generally unavailable to the public, or which may be
                                                                28 privileged or otherwise protected from disclosure under state or federal statutes,

                                                                                                                -1-
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                 1 court rules, case decisions, or common law. For example, and of particular concern,
                                                                 2 this action is likely to involve the disclosure of the named parties’ customers’
                                                                 3 financial information and sales data, including information detailing the amounts of
                                                                 4 products purchased, the dates of those purchases, and so on. Accordingly, to
                                                                 5 expedite the flow of information, to facilitate the prompt resolution of disputes over
                                                                 6 confidentiality of discovery materials, to adequately protect information the parties
                                                                 7 are entitled to keep confidential, to ensure that the parties are permitted reasonable
                                                                 8 necessary uses of such material in preparation for and in the conduct of trial, to
                                                                 9 address their handling at the end of the litigation, and serve the ends of justice, a
                                                                10 protective order for such information is justified in this matter. It is the intent of the
                                                                11 parties that information will not be designated as confidential for tactical reasons
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 and that nothing be so designated without a good faith belief that it has been
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 maintained in a confidential, non-public manner, and there is good cause why it
                                                                14 should not be part of the public record of this case.
                                                                15
                                                                16      2. DEFINITIONS
                                                                17         2.1 Action: Trepco Imports & Distribution, Ltd. v. Arizona Beverages USA,
                                                                18 LLC, Case No. 5:18-cv-02605-JGB-SP.
                                                                19         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                                                                20 information or items under this Order.
                                                                21         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
                                                                22 it is generated, stored or maintained) or tangible things that qualify for protection
                                                                23 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                                24 Cause Statement.
                                                                25         2.4 Counsel: Outside Counsel of Record and In-House Counsel (as well as
                                                                26 their support staff).
                                                                27         2.5 Designating Party: a Party or Non-Party that designates information or
                                                                28 items that it produces in disclosures or in responses to discovery as

                                                                                                                -2-
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                 1 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES
                                                                 2 ONLY.”
                                                                 3         2.6 Disclosure or Discovery Material: all items or information, regardless of
                                                                 4 the medium or manner in which it is generated, stored, or maintained (including,
                                                                 5 among other things, testimony, transcripts, and tangible things), that are produced or
                                                                 6 generated in disclosures or responses to discovery in this matter.
                                                                 7         2.7 Expert: a person with specialized knowledge or experience in a matter
                                                                 8 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
                                                                 9 as an expert witness or as a consultant in this Action; (2) is not a past or current
                                                                10 employee of a Party or of a Party’s competitor; and (3) at the time of retention, is
                                                                11 not anticipated to become an employee of a Party or of a Party’s competitor.
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12         2.8 “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY” Items or
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 Information: extremely sensitive confidential items or information, disclosure of
                                                                14 which to another Party or Non-Party would create a substantial risk of serious harm
                                                                15 that could not be avoided by less restrictive means.
                                                                16         2.9 In-House Counsel: attorneys who are employees of a party to this Action.
                                                                17 In-House Counsel does not include Outside Counsel of Record or any other outside
                                                                18 counsel.
                                                                19         2.10 Non-Party: any natural person, partnership, corporation, association, or
                                                                20 other legal entity not named as a Party to this action.
                                                                21         2.11 Outside Counsel of Record: attorneys who are not employees of a party
                                                                22 to this Action but are retained to represent or advise a party to this Action and have
                                                                23 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                24 has appeared on behalf of that party, and includes support staff.
                                                                25         2.12 Party: any party to this Action, including all of its officers, directors,
                                                                26 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                27 support staffs).
                                                                28

                                                                                                                -3-
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                 1         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                 2 Discovery Material in this Action.
                                                                 3         2.14 Professional Vendors: persons or entities that provide litigation support
                                                                 4 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                 5 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                 6 and their employees and subcontractors.
                                                                 7         2.15 Protected Material: any Disclosure or Discovery Material that is
                                                                 8 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
                                                                 9 ATTORNEY’S EYES ONLY.”
                                                                10         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                11 from a Producing Party.
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13     3. SCOPE
                                                                14         The protections conferred by this Stipulation and Order cover not only
                                                                15 Protected Material (as defined above), but also (1) any information copied or
                                                                16 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                17 compilations of Protected Material; and (3) any testimony, conversations, or
                                                                18 presentations by Parties or their Counsel that might reveal Protected Material.
                                                                19         Any use of Protected Material at trial shall be governed by a separate
                                                                20 agreement or the orders of the trial judge. This Order does not govern the use of
                                                                21 Protected Material at trial.
                                                                22
                                                                23     4. DURATION
                                                                24         Even after final disposition of this litigation, the confidentiality obligations
                                                                25 imposed by this Order shall remain in effect until a Designating Party agrees
                                                                26 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                27 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                                28 or without prejudice; and (2) final judgment herein after the completion and

                                                                                                               -4-
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                 1 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                 2 including the time limits for filing any motions or applications for extension of time
                                                                 3 pursuant to applicable law.
                                                                 4
                                                                 5     5. DESIGNATING PROTECTED MATERIAL
                                                                 6         5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                                                 7 Each Party or Non-Party that designates information or items for protection under
                                                                 8 this Order must take care to limit any such designation to specific material that
                                                                 9 qualifies under the appropriate standards. The Designating Party must designate for
                                                                10 protection only those parts of material, documents, items, or oral or written
                                                                11 communications that qualify so that other portions of the material, documents,
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 items, or communications for which protection is not warranted are not swept
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 unjustifiably within the ambit of this Order.
                                                                14         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                15 that are shown to be clearly unjustified or that have been made for an improper
                                                                16 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                17 unnecessary expenses and burdens on other parties) may expose the Designating
                                                                18 Party to sanctions.
                                                                19         If it comes to a Designating Party’s attention that information or items that it
                                                                20 designated for protection do not qualify for protection, that Designating Party must
                                                                21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                22         5.2 Manner and Timing of Designations. Except as otherwise provided in this
                                                                23 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                25 under this Order must be clearly so designated before the material is disclosed or
                                                                26 produced.
                                                                27
                                                                28

                                                                                                               -5-
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                 1         Designation in conformity with this Order requires:
                                                                 2           (a) for information in documentary form (e.g., paper or electronic
                                                                 3 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                 4 proceedings), that the Producing Party affix at a minimum, the legend
                                                                 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES
                                                                 6 ONLY” (hereinafter “CONFIDENTIALITY legend”), to each page that contains
                                                                 7 protected material. If only a portion or portions of the material on a page qualifies
                                                                 8 for protection, the Producing Party also must clearly identify the protected portion(s)
                                                                 9 (e.g., by making appropriate markings in the margins).
                                                                10         A Party or Non-Party that makes original documents available for inspection
                                                                11 need not designate them for protection until after the inspecting Party has indicated
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 which documents it would like copied and produced. During the inspection and
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 before the designation, all of the material made available for inspection shall be
                                                                14 deemed “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY.” After the
                                                                15 inspecting Party has identified the documents it wants copied and produced, the
                                                                16 Producing Party must determine which documents, or portions thereof, qualify for
                                                                17 protection under this Order. Then, before producing the specified documents, the
                                                                18 Producing Party must affix the appropriate “CONFIDENTIALITY legend” to each
                                                                19 page that contains Protected Material. If only a portion or portions of the material on
                                                                20 a page qualifies for protection, the Producing Party also must clearly identify the
                                                                21 protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                22           (b) for testimony given in depositions that the Designating Party, whenever
                                                                23 practicable, identify the Disclosure or Discovery Material on the record, before the
                                                                24 close of the deposition, all protected testimony. When it is impractical to identify
                                                                25 separately each portion of testimony that is entitled to protection and it appears that
                                                                26 substantial portions of the testimony may qualify for protection, the Designating
                                                                27 Party may invoke on the record (before the deposition, hearing, or other proceeding
                                                                28 is concluded) a right to have up to 21 days to identify the specific portions of the

                                                                                                              -6-
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                 1 testimony as to which protection is sought. Only those portions of the testimony
                                                                 2 that are appropriately designated for protection within the 21 days shall be covered
                                                                 3 by the provisions of this Stipulated Protective Order.
                                                                 4           (c) for information produced in some form other than documentary and for
                                                                 5 any other tangible items, that the Producing Party affix in a prominent place on the
                                                                 6 exterior of the container or containers in which the information is stored the legend
                                                                 7 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                 8 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                 9 portion(s).
                                                                10         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                11 failure to designate qualified information or items does not, standing alone, waive
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 the Designating Party’s right to secure protection under this Order for such material.
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                14 efforts to assure that the material is treated in accordance with the provisions of this
                                                                15 Order.
                                                                16
                                                                17     6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                18         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                                                19 designation of confidentiality at any time that is consistent with the Court’s
                                                                20 Scheduling Order.
                                                                21         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                                                                22 resolution process under Local Rule 37.1 et seq.
                                                                23         6.3 The Burden of Persuasion. The burden of persuasion in any such
                                                                24 challenge proceeding shall be on the Designating Party. Frivolous challenges, and
                                                                25 those made for an improper purpose (e.g., to harass or impose unnecessary expenses
                                                                26 and burdens on other parties) may expose the Challenging Party to sanctions. Unless
                                                                27 the Designating Party has waived or withdrawn the confidentiality designation, all
                                                                28 parties shall continue to afford the material in question the level of protection to

                                                                                                              -7-
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                 1 which it is entitled under the Producing Party’s designation until the Court rules on
                                                                 2 the challenge.
                                                                 3
                                                                 4     7. ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                 5        7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                                                 6 disclosed or produced by another Party or by a Non-Party in connection with this
                                                                 7 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                 8 Protected Material may be disclosed only to the categories of persons and under the
                                                                 9 conditions described in this Order. When the Action has been terminated, a
                                                                10 Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                11 DISPOSITION).
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12        Protected Material must be stored and maintained by a Receiving Party at a
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 location and in a secure manner that ensures that access is limited to the persons
                                                                14 authorized under this Order.
                                                                15        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                16 ordered by the court or permitted in writing by the Designating Party, a Receiving
                                                                17 Party may disclose any information or item designated “CONFIDENTIAL” only to:
                                                                18           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                19 as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                                20 to disclose the information for this Action;
                                                                21           (b) the officers, directors, and employees (including In-House Counsel) of
                                                                22 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                23           (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                24 disclosure is reasonably necessary for this Action and who have signed the
                                                                25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                26           (d) the court and its personnel;
                                                                27           (e) court reporters and their staff;
                                                                28

                                                                                                                -8-
                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                 1           (f) professional jury or trial consultants, mock jurors, and Professional
                                                                 2 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                 3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                 4           (g) the author or recipient of a document containing the information or a
                                                                 5 custodian or other person who otherwise possessed or knew the information;
                                                                 6           (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                 7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                                 8 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                                 9 not be permitted to keep any confidential information unless they sign the
                                                                10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                11 agreed by the Designating Party or ordered by the court. Pages of transcribed
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 deposition testimony or exhibits to depositions that reveal Protected Material may
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 be separately bound by the court reporter and may not be disclosed to anyone except
                                                                14 as permitted under this Stipulated Protective Order; and
                                                                15           (i) any mediator or settlement officer, and their supporting personnel,
                                                                16 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                17        7.3 Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES
                                                                18 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                                                                19 writing by the Designating Party, a Receiving Party may disclose any information or
                                                                20 item designated “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY” only
                                                                21 to:
                                                                22           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                23 as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                                24 to disclose the information for this Action;
                                                                25            (b) Designated In-House Counsel of the Receiving Party (1) who has no
                                                                26 involvement in competitive decision-making, (2) to whom disclosure is reasonably
                                                                27 necessary for this litigation, (3) who has signed the “Acknowledgment and
                                                                28

                                                                                                              -9-
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                 1 Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set forth in
                                                                 2 paragraph 7.4(a)(1), below, have been followed;
                                                                 3           (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                 4 disclosure is reasonably necessary for this Action, who have signed the
                                                                 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A), and as to whom the
                                                                 6 procedures set forth in paragraph 7.4(a)(2) below have been followed;
                                                                 7           (d) the court and its personnel;
                                                                 8           (e) court reporters and their staff;
                                                                 9           (f) professional jury or trial consultants, mock jurors, and Professional
                                                                10 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                11 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12           (g) the author or recipient of a document containing the information or a
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 custodian or other person who otherwise possessed or knew the information; and
                                                                14           (h) any mediator or settlement officer, and their supporting personnel,
                                                                15 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                16         7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
                                                                17 CONFIDENTIAL—ATTORNEY’S EYES ONLY” Information or Items to
                                                                18 Designated In-House Counsel or Experts. The following procedures govern
                                                                19 disclosure of “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY”
                                                                20 Information or Items to Designated In-House Counsel or Experts:
                                                                21           (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
                                                                22 Designating Party, a Party that seeks to disclose to Designated In-House Counsel
                                                                23 any information or item that has been designated “HIGHLY CONFIDENTIAL –
                                                                24 ATTORNEY’S EYES ONLY” pursuant to paragraph 7.3(b) first must make a
                                                                25 written request to the Designating Party that (1) sets forth the full name of the
                                                                26 Designated In-House Counsel and the city and state of his or her residence, and (2)
                                                                27 describes the Designated In-House Counsel’s current and reasonably foreseeable
                                                                28 future primary job duties and responsibilities in sufficient detail to determine if In-

                                                                                                                - 10 -
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                 1 House Counsel is involved, or may become involved, in any competitive decision-
                                                                 2 making.
                                                                 3          (a)(2) Unless otherwise ordered by the court or permitted in writing by the
                                                                 4 Designating Party, a Party that seeks to disclose any information or item designated
                                                                 5 “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES ONLY” to an expert
                                                                 6 pursuant to paragraph 7.3(c) first must make a written request to the Designating
                                                                 7 Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL—
                                                                 8 ATTORNEY’S EYES ONLY” information that the Receiving Party seeks
                                                                 9 permission to disclose to the Expert; (2) sets forth the full name of the Expert and
                                                                10 the city and state of his or her primary residence; (3) attaches a copy of the Expert’s
                                                                11 current resume; (4) identifies the Expert’s current employer(s); (5) identifies each
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 person or entity from whom the Expert has received compensation or funding for his
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 work in his or her areas of expertise or to whom the expert has provided
                                                                14 professional services, including in connection with a litigation, at any time during
                                                                15 the preceding five years; and (6) identifies (by name and number of the case, filing
                                                                16 date, and location of court) any litigation in connection with which the Expert has
                                                                17 offered expert testimony, including through a declaration, report, or testimony at a
                                                                18 deposition or trial, during the preceding five years.
                                                                19          (b) A Party that makes a request and provides the information specified in
                                                                20 the preceding respective paragraphs may disclose the subject Protected Material to
                                                                21 the identified Designated In-House Counsel or Expert unless, within 14 days of
                                                                22 delivering the request, the Party receives a written objection from the Designating
                                                                23 Party. Any such objection must set forth in detail the grounds on which it is based.
                                                                24          (c) A Party that receives a timely written objection must meet and confer
                                                                25 with the Designating Party (through direct voice to voice dialogue) to try to resolve
                                                                26 the matter by agreement within seven days of the written objection. If no agreement
                                                                27 is reached, the Party seeking to make the disclosure to Designated In-House Counsel
                                                                28 or the Expert may file a motion as provided in Civil Local Rule 7 (and in

                                                                                                             - 11 -
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                 1 compliance with Civil Local Rule 79-5, if applicable) seeking permission from the
                                                                 2 court to do so. Any such motion must describe the circumstances with specificity,
                                                                 3 set forth in detail the reasons why the disclosure to Designated In-House Counsel or
                                                                 4 the Expert is reasonably necessary, assess the risk of harm that the disclosure would
                                                                 5 entail, and suggest any additional means that could be used to reduce that risk. In
                                                                 6 addition, any such motion must be accompanied by a competent declaration
                                                                 7 describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and
                                                                 8 the content of the meet and confer discussions) and setting forth the reasons
                                                                 9 advanced by the Designating Party for its refusal to approve the disclosure.
                                                                10          In any such proceeding, the Party opposing disclosure to Designated In-
                                                                11 House Counsel or the Expert shall bear the burden of proving that the risk of harm
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 that the disclosure would entail (under the safeguards proposed) outweighs the
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 Receiving Party’s need to disclose the Protected Material to its Designated In-House
                                                                14 Counsel or Expert.
                                                                15
                                                                16     8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                17     IN OTHER LITIGATION
                                                                18         If a Party is served with a subpoena or a court order issued in other litigation
                                                                19 that compels disclosure of any information or items designated in this Action as
                                                                20 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES
                                                                21 ONLY” that Party must:
                                                                22           (a) promptly notify in writing the Designating Party. Such notification shall
                                                                23 include a copy of the subpoena or court order;
                                                                24           (b) promptly notify in writing the party who caused the subpoena or order
                                                                25 to issue in the other litigation that some or all of the material covered by the
                                                                26 subpoena or order is subject to this Protective Order. Such notification shall include
                                                                27 a copy of this Stipulated Protective Order; and
                                                                28

                                                                                                              - 12 -
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                 1           (c) cooperate with respect to all reasonable procedures sought to be
                                                                 2 pursued by the Designating Party whose Protected Material may be affected.
                                                                 3         If the Designating Party timely seeks a protective order, the Party served with
                                                                 4 the subpoena or court order shall not produce any information designated in this
                                                                 5 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEY’S
                                                                 6 EYES ONLY” before a determination by the court from which the subpoena or
                                                                 7 order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                 8 Designating Party shall bear the burden and expense of seeking protection in that
                                                                 9 court of its confidential material and nothing in these provisions should be construed
                                                                10 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                11 directive from another court.
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13     9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                14     PRODUCED IN THIS LITIGATION
                                                                15           (a) The terms of this Order are applicable to information produced by a
                                                                16 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                                                17 CONFIDENTIAL—ATTORNEY’S EYES ONLY.” Such information produced by
                                                                18 Non-Parties in connection with this litigation is protected by the remedies and relief
                                                                19 provided by this Order. Nothing in these provisions should be construed as
                                                                20 prohibiting a Non-Party from seeking additional protections.
                                                                21           (b) In the event that a Party is required, by a valid discovery request, to
                                                                22 produce a Non-Party’s confidential information in its possession, and the Party is
                                                                23 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                24 confidential information, then the Party shall:
                                                                25              (1) promptly notify in writing the Requesting Party and the Non-Party
                                                                26 that some or all of the information requested is subject to a confidentiality
                                                                27 agreement with a Non-Party;
                                                                28

                                                                                                              - 13 -
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                 1              (2) promptly provide the Non-Party with a copy of the Stipulated
                                                                 2 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                 3 specific description of the information requested; and
                                                                 4              (3) make the information requested available for inspection by the Non-
                                                                 5 Party, if requested.
                                                                 6           (c) If the Non-Party fails to seek a protective order from this court within
                                                                 7 14 days of receiving the notice and accompanying information, the Receiving Party
                                                                 8 may produce the Non-Party’s confidential information responsive to the discovery
                                                                 9 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                10 not produce any information in its possession or control that is subject to the
                                                                11 confidentiality agreement with the Non-Party before a determination by the court.
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 Absent a court order to the contrary, the Non-Party shall bear the burden and
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 expense of seeking protection in this court of its Protected Material.
                                                                14
                                                                15     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                17 Protected Material to any person or in any circumstance not authorized under this
                                                                18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                19 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                20 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                21 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                22 and (d) request such person or persons to execute the “Acknowledgment and
                                                                23 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                24
                                                                25     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                26     PROTECTED MATERIAL
                                                                27         When a Producing Party gives notice to Receiving Parties that certain
                                                                28 inadvertently produced material is subject to a claim of privilege or other protection,

                                                                                                             - 14 -
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                 1 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                 2 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                 3 may be established in an e-discovery order that provides for production without
                                                                 4 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                                                 5 as the parties reach an agreement on the effect of disclosure of a communication or
                                                                 6 information covered by the attorney-client privilege or work product protection, the
                                                                 7 parties may incorporate their agreement in the stipulated protective order submitted
                                                                 8 to the court.
                                                                 9
                                                                10     12. MISCELLANEOUS
                                                                11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 person to seek its modification by the Court in the future.
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                14 Protective Order no Party waives any right it otherwise would have to object to
                                                                15 disclosing or producing any information or item on any ground not addressed in this
                                                                16 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                17 ground to use in evidence of any of the material covered by this Protective Order.
                                                                18         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                19 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                20 only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                21 specific Protected Material at issue. If a Party's request to file Protected Material
                                                                22 under seal is denied by the court, then the Receiving Party may file the information
                                                                23 in the public record unless otherwise instructed by the court.
                                                                24
                                                                25      13. FINAL DISPOSITION
                                                                26         Within 60 days after the final disposition of this Action, as defined in
                                                                27 paragraph 4, each Receiving Party must return all Protected Material to the
                                                                28 Producing Party or destroy such material. As used in this subdivision, “all Protected

                                                                                                              - 15 -
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                 1 Material” includes all copies, abstracts, compilations, summaries, and any other
                                                                 2 format reproducing or capturing any of the Protected Material. Whether the
                                                                 3 Protected Material is returned or destroyed, the Receiving Party must submit a
                                                                 4 written certification to the Producing Party (and, if not the same person or entity, to
                                                                 5 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                                                 6 appropriate) all the Protected Material that was returned or destroyed and (2)affirms
                                                                 7 that the Receiving Party has not retained any copies, abstracts, compilations,
                                                                 8 summaries or any other format reproducing or capturing any of the Protected
                                                                 9 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                                                                10 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                                                                11 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 work product, and consultant and expert work product, even if such materials
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 contain Protected Material. Any such archival copies that contain or constitute
                                                                14 Protected Material remain subject to this Protective Order as set forth in Section 4
                                                                15 (DURATION).
                                                                16
                                                                17       14. INADMISSIBILITY
                                                                18         This Stipulation and Order, the fact of its adoption or entry, and any provision
                                                                19 of this Stipulation and Order or attached form shall not be admissible for any
                                                                20 purpose of this litigation, except to the extent necessary to enforce its terms. In any
                                                                21 such enforcement proceeding, the prevailing party shall recover its reasonable
                                                                22 attorney’s fees and expenses in maintaining such proceeding.
                                                                23
                                                                24       15. RESERVATION OF OBJECTIONS TO PRODUCTION
                                                                25         Nothing in this Stipulation and Order shall be construed as an agreement to
                                                                26 produce any Disclosure or Discovery Material, or as a waiver of any objections to
                                                                27 the production of that Disclosure or Discovery Material.
                                                                28

                                                                                                             - 16 -
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                 1      16. PRIVILEGE
                                                                 2        Nothing in this Stipulation and Order shall preclude any Party from making
                                                                 3 any claim of privilege as to any information requested by another Party. Failure to
                                                                 4 designate Disclosure or Discovery Material as Protected Material shall not constitute
                                                                 5 a waiver or any other claim of privilege.
                                                                 6
                                                                 7      17. VIOLATION
                                                                 8      Any violation of this Order may be punished by appropriate measures
                                                                 9 including, without limitation, contempt proceeding and/or monetary sanctions.
                                                                10
                                                                11        IT IS SO ORDERED.
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 Dated: August 5, 2019
                                                                14                                       HON. SHERI PYM
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               - 17 -
                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                 1                                        EXHIBIT A
                                                                 2
                                                                 3             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                 4
                                                                 5         I, _____________________________ [print or type full name], of
                                                                 6 _________________ [print or type full address], declare under penalty of perjury
                                                                 7 that I have read in its entirety and understand the Stipulated Protective Order that
                                                                 8 was issued by the United States District Court for the Central District of California
                                                                 9 on [date] in the case of Trepco Imports & Distribution, Ltd. v. Arizona Beverages
                                                                10 USA, LLC, Case No. 5:18-cv-02605-JGB-SP. I agree to comply with and to be
                                                                11 bound by all the terms of this Stipulated Protective Order and I understand and
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12 acknowledge that failure to so comply could expose me to sanctions and punishment
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13 in the nature of contempt. I solemnly promise that I will not disclose in any manner
                                                                14 any information or item that is subject to this Stipulated Protective Order to any
                                                                15 person or entity except in strict compliance with the provisions of this Order.
                                                                16         I further agree to submit to the jurisdiction of the United States District Court
                                                                17 for the Central District of California for the purpose of enforcing the terms of this
                                                                18 Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                19 termination of this action. I hereby appoint __________________________ [print or
                                                                20 type full name] of _______________________________________ [print or type
                                                                21 full address and telephone number] as my California agent for service of process in
                                                                22 connection with this action or any proceedings related to enforcement of this
                                                                23 Stipulated Protective Order.
                                                                24
                                                                25 Date: ______________________________________
                                                                26
                                                                27 City and State where sworn and signed: _________________________________
                                                                28

                                                                                                              - 18 -
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                 1 Printed name: _______________________________
                                                                 2
                                                                 3 Signature: __________________________________
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                   11111 SANTA MONICA BOULEVARD, SUITE 620

                    Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                                                12
HAWXHURST HARRIS LLP
                         LOS ANGELES, CALIFORNIA 90025




                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                     - 19 -
                                                                                                              STIPULATED PROTECTIVE ORDER
